DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination.
                              
                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		      Specification 
	The specification is objected to because:
The Cross-Reference to Related Applications section in paragraph [0001] of the specification does not provide the status of U.S. application serial no. 16/564,660 (i.e., now U.S. Patent No. 11,115,155, issued on Sep. 7, 2021).

			       Drawings
	The formal drawings are accepted. 


                          Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
 A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,115,155.


        For example, claim 1 of the present application teaches “A method comprising: transmitting, by a transmitting device to a receiving device, a plurality of packets of a video frame including corresponding sequence numbers inserted into the plurality of packets, 5according to a first packet configuration; receiving, by the transmitting device, an identification of one or more packets from the plurality of packets to be retransmitted to the receiving device, the identification based on at least the inserted sequence numbers of the one or more packets; and retransmitting, by the transmitting device, the one or more packets according to a second 10packet configuration different from the first packet configuration”. Whereas claim 1 of U.S. Patent No. 11,115,155 teaches “A method comprising: inserting, by a transmitting device for each packet of a plurality of packets of a video frame, a sequence number indicative of an order of the corresponding packet among the plurality of packets, into a header of the corresponding packet according to an application layer protocol; transmitting, by the transmitting device to the receiving device, at a first level of priority, the plurality of packets of the video frame including the corresponding inserted sequence numbers; receiving, by the transmitting device, an identification of one or more packets from the plurality of packets to be retransmitted to the receiving device, the identification based on at least the inserted sequence numbers of the one or more packets; selecting, by the transmitting device, a second level of priority for the one or more packets to be retransmitted to the receiving device, the second level being higher than the first level; and retransmitting, by the transmitting device, the one or more packets at the second level of priority”. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader instant application claim would have been obvious in view of the narrower U.S. PN: 11,115,155. 


"A latter patent claim is not patentably distinct from an earlier patent claim if the latter claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225USPQ at 651 (affirming a holding of obvious-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obvious-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
	Other parallel independent claims of the instant application have corresponding issues with the independent claims of U.S. Patent No. 11,115,155 are also rejected under non-statutory obviousness-type double patenting. 
	Other parallel dependent claims of the instant application have corresponding issues with the dependent claims of U.S. patent no. 11,115,155 are also rejected under non-statutory obviousness-type double patenting  
                         Claim Rejections - 35 USC § 103 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 4, 6, 7, 9-11, 13-14, 16, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suneya (U.S. PN: 8,185,792) in view of Howes et al. “herein: Howes” (U.S. PN: 10,341,047).
As per claims 1, 11, and 20:
Suneya substantially teaches or discloses a transmitting device, a non-transitory computer readable medium and a method comprising: transmitting, by a transmitting device to a receiving device, a plurality of packets of a video frame including corresponding sequence numbers inserted into the plurality of packets, 5according to a first packet configuration (see figures 1, 7 and col. 2, lines 60-67 to col. 3, lines 1-9); receiving, by the transmitting device, an identification of one or more packets from the plurality of packets to be retransmitted to the receiving device, the identification based on at least the inserted sequence numbers of the one or more packets (see col. 9, lines 46-67 to col. 10, lines 1-11) and retransmitting, by the transmitting device, the one or more packets according to a second 10packet configuration different from the first packet configuration. Suneya substantially teaches the claimed invention described in claim 1 (as rejected above). However, Suneya does not explicitly teach retransmitting the one or more packets according to a second 10packet configuration different from the first packet configuration. Howes, in an analogous art, teaches retransmitting the one or more packets according to a second 10packet configuration different from the first packet configuration (see col. 2, lines 44-49 and col. 5, lines 31-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Suneya with the teachings of Howes by applying retransmitting the one or more packets according to a second 10packet configuration different from the first packet configuration. This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention because one of ordinary skill in the art would have recognized that applying retransmitting the one or more packets according to a second 10packet configuration different from the first packet configuration. 
As per claims 3 and 13:
Suneya/Howes teaches wherein the first packet configuration includes a first level of priority, and wherein the second packet configuration includes a second level of priority higher than the first level (see Howes’s col. 2, lines 1- 5, col. 2, lines 44-50 and col. 4, lines 63-67 to col. Col. 5, 1, lines 1-5 and col. 5, lines 31-36).
As per claims 4 and 14: 
Suneya/Howes teaches 20the second level of priority for the one or more packets to be retransmitted to the receiving device, from a plurality of levels of priority (see Howes’s col. 2, lines 1- 5, col. 2, lines 44-50 and col. 4, lines 63-67 to col. Col. 5, 1, lines 1-5 and col. 5, lines 31-36).  
As per claim 6:
Suneya/Howes teaches inserting, by the transmitting device for each packet of the plurality of packets, a sequence number indicative of an order of the corresponding 30packet among the plurality of packets, into a header of the corresponding packet (see Suneya’s col. 9, lines 46-67 to col. 10, lines 1-57).  
As per claim 7:
Suneya/Howes teaches wherein the transmitting device inserts the sequence number according to an application layer protocol (see Suneya’s col. 9, lines 46-67 to col. 10, lines 1-57).  
	As per claim 9:
Suneya/Howes teaches 10inserting, by the transmitting device for each of the one or more packets, a retransmission sequence number into a header of the corresponding packet according to the application layer protocol (see Suneya’s col. 9, lines 46-67 to col. 10, lines 1-57).  
	As per claims 10 and 19:  

Suneya/Howes teaches wherein the retransmission sequence number is based on at least 15one of: an order of the corresponding packet among the plurality of packets, or an order of the corresponding packet among the one or more packets to be retransmitted (see Suneya’s col. 9, lines 46-67 to col. 10, lines 1-57).  
As per claim 16:
Suneya/Howes teaches wherein the one or more processors are further configured to insert, for each packet of the plurality of packets, a sequence number indicative of 15an order of the corresponding packet among the plurality of packets, into a header of the corresponding packet according to an application layer protocol (see Suneya’s col. 9, lines 46-67 to col. 10, lines 1-57).  
As per claim 18:
Suneya/Howes teaches wherein the one or more processors are further configured to insert, for each of the one or more packets, a retransmission sequence number into 25a header of the corresponding packet according to the application layer protocol (see Suneya’s col. 9, lines 46-67 to col. 10, lines 1-57).  
Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Suneya (U.S. PN: 8,185,792) in view of Howes et al. “herein: Howes” (U.S. PN: 10,341,047) and further in view of Bopardikar et al. “herein Bopardikar” (USPUBN: 2006/0291468).

As per claims 8 and 17:
The combined invention of Suneya and Howes teaches the limitations of respective base claim 1. However, the combined invention Suneya and Howes does not explicitly a marker frame 1n a last one of the plurality of packets, to cause the receiving device io cornpiete a determination of which of the plurality of packets are unsuccessfully received by the recerving device. Bopardikar, in an analogous art, teaches a marker frame in a last one of the plurality of packets, ta cause the receiving device to complete a determination of which of the plurality of packets are unsuccessfully received by the receiving device (see paragraph [00221). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combined invention of Suneya and Howes with the teachings of Bopardikar by including the use of a marker frame. This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention because one of ordinary skill in the art would have recognized that by including a marker frame would have improved security and increased capacity of the transmission process.
       Allowable subject matter
Claims 2, 5, 12, and 15 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten independent from including all of the limitation of the base claim and any intervening claims.

                              Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112